DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/037,647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to a system configured to:	host a location-based virtual environment in which one or more users participate;	determine geographic coordinates of the user in real world using data provided by a positioning system;	map the geographic coordinates of the user to virtualized coordinates of an avatar in the virtual environment, the avatar being associated with the user and the virtualized coordinates of the avatar in the virtual environment corresponding to the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the language “The method of claim 2,” but claim 2 recites a system. Therefore, the proper dependency of claim 17 is unclear. The Examiner will 
Claim 18 is dependent on itself. It is unclear what claim 18 is intended to be dependent upon, and as such the Examiner will assume claim 18 should depend on claim 17 until further clarification and correction can be provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Auterio et al (US 2012/0040743) in view of Rose et al (US 2009/0005140) and Clark (US 2017/0293926).
Re claim 1, Auterio discloses a system configured to:	host a location-based virtual environment in which one or more users participate (par. [0021] to [0024]);
Re claim 2, Auterio discloses the user being associated with a source of funds ([0106]).
Re claim 3, Rose teaches the virtual environment is a location-based reality game (fig. 1).
Re claim 4, Auterio discloses information about the entities’ real world coordinates, goods, or services offered by the entities or the associated rewards is stored in a database accessible by the one or more processors ([0028] to [0029], [0089] and [0095]).
Re claim 5, Auterio discloses the source of funds is associated with a user identifier identifying the user when the user purchases at least one of the one or more goods or services using the source of funds ([0106], user name and credit card number, [0024] and [0038] to [0039], the system associates user data with a unique identifier).
Re claim 6, Auterio discloses the transaction data comprises the user identifier ([0106], user name).
Re claims 11-12 and 14-15, see the above rejections, mutatis mutandis.
Re claim 13, Auterio discloses a database storing data accessible by processors (fig. 3). 

Claims 7-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auterio in view of Rose and Clark as applied to claim 2 above, and further in view of Rappaport (US 9,044,682).
Re claim 7, Auterio has been discussed, but is silent on not rewarding the user when failing to verify the user purchased the offered goods or services associated with the first reward during the first time period. Rappaport teaches a system wherein the system verifies billing information being valid and having sufficient funds to pay for goods and/or services, with such goods and services only being delivered after verification is complete (col. 33:5267 and 34:1-24). By utilizing this verification system, any awards Auterio deems awardable to players can first check for whether players have actually made purchases via the verification system, therefore avoiding needlessly awarding players who have not actually earned the award by not making the required purchases.	It would have been obvious to an artisan of ordinary skill at the time the invention was filed to implement the verification system of Rappaport in order to allow the system to verify that users have made a purchase properly with sufficient funding before actually delivering any products or awards.
Re claims 8 and 9, Rappaport teaches requiring verification of sufficient and valid funds before providing a product to the user (see the rejection to claim 7 where Rappaport requires valid billing information and sufficient funding).
Re claim 10, Rappaport teaches offering the user to apply for a new source of funds (34:15-17, the system can notify the player such that the player can provide alternative or additional billing information if the billing information is invalid).
Re claims 16-18, see the above rejections, mutatis mutandis.
Re claim 19, since Auterio has discussed associating unique identifiers to users (e.g. user names and credit card information), it would be obvious to implement that same strategy to any new provided billing information as taught by Rappaport (i.e. associating a new credit card number to an existing user name).
Re claim 20, Auterio discloses the unique identifier is included in the payment transaction data to verify purchases ([0106], user name and credit card number, [0024] and [0038] to [0039], the system associates user data with a unique identifier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715